DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 29 July 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 2-4, the claims recite “a bucket”. It is unclear if this bucket refers to the “attachment” of claim 1. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paurat el al (U.S. Patent No. 4,470,635).
As to Claim 1, Paurat discloses a shovel comprising: 
A lower traveling body (3); 
An upper turning body (5) mounted on the lower traveling body;  
10An attachment (6) attached to the upper turning body; and 
A control device (119) mounted on the upper turning body and configured to assist an excavating motion with the attachment, 
15Wherein the control device (119) is configured to derive a target excavation depth based on a hardness of an excavation target (Column 2, Lines 46-59).  
Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chunnan (Japan Patent Publication No 2011-252338).
As to Claim 1, Chunnan discloses a shovel comprising: 
A lower traveling body (1); 
An upper turning body (10) mounted on the lower traveling body;
10An attachment ([4 and 5] or 6) attached to the upper turning body; and 
A control device (30) mounted on the upper turning body and configured to assist an excavating motion with the attachment, w15herein the control device is configured to derive a target excavation depth based on a hardness of an excavation target (Paragraphs 0054-0058).  
As to Claim 2, Chunnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chunnan also discloses wherein the control device (30) is configured to derive a target excavation volume commensurate with an allowable load 25weight of a bucket (6) based on the hardness of the excavation target, and derive a target excavation length from the target excavation depth and the target excavation volume (Paragraphs 0054-0058).  
As to Claim 3, Chunnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chunnan also discloses wherein the attachment ([4 and 5]) is configured to be driven by a-61- plurality of hydraulic actuators (8, 9), and the control device is configured to automatically control at least one of the plurality of hydraulic actuators so as to prevent a weight of the 5excavation target to be loaded into a bucket (6) from exceeding an allowable load weight thereof.  
As to Claim 4, Chunnan discloses the invention of Claim 1 (Refer to Claim 1 discussion). Chunnan also discloses wherein the control device (30) is configured to swing teeth tips of a bucket (6) in response to determining that the excavation target is harder than a predetermined hardness (Paragraphs 0054-0058).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678